United States Court of Appeals
                     For the First Circuit

No. 04-2051

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       JAMES T. LATA, SR.,

                      Defendant, Appellant.



                             ERRATA


     The opinion of this court issued on June 24, 2005, is amended
as follows:

     On page 8, line 9, delete the quotation marks after the word
"significantly."